MITCHELL SILBERBERG & KNUPP LLP                                                                          Karin G. Pagnanelli
                                                                                                  A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                       (310) 312-3746 Phone
                                                                                                          (310) 231-8346 Fax
                                                                                                               kgp@msk.com


April 15, 2020

VIA ECF
Honorable George B. Daniels
United States District Judge, S.D.N.Y.
Daniel Patrick Moynihan, U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:       Request for Adjournment of Deadline to File Motion for Attorneys’ Fees -
          AM General LLC v. Activision Blizzard, Inc., et al., No. 1:17-cv-08644

Dear Judge Daniels:

We represent Defendants Activision Blizzard, Inc., Activision Publishing, Inc., and Major
League Gaming Corp. (“Defendants”), and write jointly with counsel for all parties in the above-
referenced action to respectfully request a brief adjournment of the date by which Defendants are
to file their motion for attorneys’ fees.

Pursuant to the Court’s Judgment dated March 31, 2020 and entered on April 6, 2020 (Dkt. 219),
Defendants are to file their opening brief by April 20, 2020. The parties have conferred, and
consistent with the Court’s directives, believe it is appropriate to continue the analysis of the
issues.

The parties therefore jointly request that the briefing schedule for the Defendants’ motion for
attorneys’ fees be extended as follows:

          1.        Opening brief to be filed no later than May 13, 2020;

          2.        Opposition brief to be filed no later than June 10, 2020;

          3.        Reply brief to be filed no later than June 24, 2020.

This is the first request for an extension of the deadline to file Defendants’ motion for attorneys’
fees. Plaintiffs stipulate to this schedule.




                                                        2049 Century Park East, 18th Floor, Los Angeles, California 90067-3120
                                                        Phone: (310) 312-2000 Fax: (310) 312-3100 Website: WWW.MSK.COM
Honorable George B. Daniels
April 15, 2020
Page 2




Respectfully submitted,

/s/ Karin G. Pagnanelli

Karin G. Pagnanelli
A Professional Corporation of
MITCHELL SILBERBERG & KNUPP LLP

cc:       Counsel of Record (via ECF)
